The opinion of the Court was drawn up by
Appleton, J.
This is an action of the case, under R. S., 1857, c. 125, §4, to recover the value of a watch lost at a faro table, of which the defendant was the keeper.
It is objected that the plaintiff has not proved a demand. But the statute does not require a demand, and we can impose no requirements which the statute has failed to make.
*320It is next urged that the plaintiff did not bring his action within the three months next following the loss. But the proof shows fully that, the defendant left the State within a day or two after the loss, and did not return till within two or three days before the action was commenced. By R. S., 1857, c. 81, § 114, the time of the defendant’s absence “ shall not be taken as a part of the time limited for the commencement of the action.” The suit was seasonably commenced.

Defendant defaulted.

Tenney, C. J., Cutting, May, Goodenow and Dayis, JJ., concurred.